United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-517
Issued: September 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2008 appellant, through her attorney, filed a timely appeal of an
October 1, 2008 decision of the Office of Workers’ Compensation Programs’ hearing
representative affirming the termination of her compensation for wage-loss and medical benefits
effective November 6, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this claim.

ISSUE
The issue is whether the Office properly terminated appellant’s compensation for wageloss and medical benefits effective November 6, 2007 on the grounds that she no longer had any
residuals or disability causally related to her accepted employment-related injury.1
FACTUAL HISTORY
On May 17, 2002 appellant, then a 42-year-old letter carrier, filed an occupational disease
claim alleging that she developed right elbow tendinitis as a result of employment activities. The
Office accepted the claim for right lateral elbow tendinitis, right lateral epicondylitis and right
ulnar nerve lesion. Appellant underwent approved surgeries on January 12, 2004 (debridement
of the right lateral epicondylitis) and July 10, 2006. The Office paid compensation for total
disability until October 3, 2006, when appellant returned to work without restrictions.
In an October 3, 2006 report, appellant’s treating physician, Dr. Peter J. Campbell, a
Board-certified orthopedic surgeon, stated that appellant continued to experience pain and
decreased pain and strength in her right hand and forearm. He noted a knot on the dorsal aspect
of the right hand and a small nodule along the extensor tendon to the ring finger, which was
nontender. Dr. Campbell opined that appellant could return to work without restrictions. On
October 31, 2006 he stated that appellant had an immediate occurrence of pain and swelling in
her right upper extremity when she returned to work.
The record contains a December 6, 2006 functional capacity evaluation (FCE), which
was performed at the request of Dr. Campbell. The report reflected that there was no objective
data establishing that appellant was incapable of performing her date-of-injury position. On
December 29, 2006 Dr. Campbell opined that based on the results of the FCE, appellant was
capable of performing her regular job.
On March 23, 2007 the Office referred appellant to Dr. Michael Weng, a Board-certified
orthopedic surgeon, for a second opinion to determine whether appellant had any residuals
related to her accepted conditions and, if so, whether she was disabled as a result of those
residuals. It asked Dr. Weng to provide objective findings to demonstrate the condition of
appellant’s elbow and specifically advised him to perform a magnetic resonance imaging (MRI)
scan, electromyogram (EMG) and nerve conductive velocity (NCV) if necessary to determine
her current condition.
The record contains an April 10, 2007 report from Dr. Kent H. Chou, a Board-certified
orthopedic surgeon, who stated that appellant had persistent, diffuse elbow and forearm
1

In its October 1, 2008 decision, the Office hearing representative affirmed the Office’s November 6, 2007
decision terminating appellant’s compensation and medical benefits; however, she remanded the case for further
development of the medical evidence as to whether she continued to suffer residuals due to the accepted condition
after the date of termination. As the record does not contain a final decision regarding the issue of continuing
disability, the Board does not have jurisdiction over this matter. See 20 C.F.R. § 501.2(c) (the Board has jurisdiction
to consider and decide appeals from final decisions; there shall be no appeal with respect to any interlocutory matter
disposed of during the pendency of the case).

2

discomfort following two separate elbow procedures related to treatment of lateral epicondylitis
and radial tunnel syndrome.
In a report dated April 30, 2007, Dr. Weng indicated that he had reviewed the medical
record including a March 21, 2003 EMG report. Noting that appellant had most recently
undergone surgery on July 10, 2006, he related appellant’s complaints of constant pain with
lifting and tenderness along the musculature. Dr. Weng diagnosed right lateral epicondylitis and
posterior interosseous neuropathy. Examination revealed intact sensation. Reflexes were two
plus and symmetrical. Phalen’s test was negative; Tinel’s test was negative throughout the
forearm and cubital tunnel. Range of motion (ROM) of the elbow was from 0 to 130 degrees.
Pronation and supination were 70 degrees. The wrist had a 110 degree arc of motion. Dr. Weng
found some tenderness diffusely on direct palpation on the extensor musculature and some
tenderness along the lateral epicondyle. In response to the Office’s question as to whether the
accepted right elbow condition had resolved, Dr. Weng answered “Yes.” In response to the
question as to whether appellant had residuals of the accepted conditions, he also answered
“Yes.” Dr. Weng stated that there were no objective findings to correspond with appellant’s
subjective complaints. Recommendations for medical treatment included occasional use of antiinflammatories, physical therapy and work aids, including a forearm band. In an accompanying
work capacity evaluation, Dr. Weng indicated that appellant could work full time with
restrictions, which included pushing and lifting no more than 30 pounds and pulling no more
than 20 pounds.
On August 9, 2007 the Office proposed to terminate appellant’s compensation and
medical benefits. It determined that, based on Dr. Weng’s second opinion report, appellant’s
injury-related disability had ceased and that she had no residuals due to her accepted injury.
Appellant was afforded 30 days within which to submit any additional evidence.
In an August 30, 2007 letter, appellant’s representative disagreed with the Office’s
proposed termination. He contended that Dr. Weng’s recommended restrictions and prescribed
treatment were inconsistent with his opinion that appellant’s accepted conditions had resolved.
Counsel also requested a referee examination to resolve an alleged conflict between Dr. Weng
and appellant’s treating physician.
By decision dated November 6, 2007, the Office finalized the termination of appellant’s
compensation and medical benefits effective that date. It found that the weight of the evidence
rested with the opinion of Dr. Weng, which established that appellant was not disabled and that
she had no residuals from her accepted conditions.
On December 6, 2007 appellant, through her representative, requested an oral hearing.
At the June 17, 2008 hearing, the representative contended that Dr. Weng’s report was
contradictory, noting that he stated on the one hand, that appellant’s condition had resolved, but
on the other, that she had residuals of the accepted conditions. He also argued that Dr. Weng’s
recommendations for restrictions and treatment were inconsistent with his opinion that
appellant’s accepted conditions had resolved.

3

The record contains a June 24, 2008 report of an MRI scan of the right elbow and
forearm. The report reflects impressions of lateral epicondylitis or common extensor tendinitis;
postoperative changes to the proximal radius, normal ulnar nerve and normal right forearm.
Appellant submitted a June 30, 2008 report from Dr. LaTrecia M. Herring, a Boardcertified internist, who stated that she continued to experience decreased sensation to the forearm
and fingers, as well as chronic pain in the right elbow causally related to her accepted conditions.
On July 24, 2008 Dr. Campbell submitted responses to questions posed by the Office. He
indicated agreement with Dr. Weng’s opinion that appellant’s accepted condition had resolved
and that no further treatment was required.
By decision dated October 1, 2008, the Office hearing representative affirmed the
November 6, 2007 decision. She found that Dr. Weng’s April 30, 2007 report constituted the
weight of the medical evidence and established that appellant had no disability or residuals of her
accepted conditions as of November 6, 2007. The Office hearing representative found, however,
that the case was not in posture for a decision as to whether appellant had continuing residuals
after November 6, 2007 and remanded the case for further development of the medical evidence.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.2 After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.3
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.5 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition, which requires further medical treatment.6
ANALYSIS
The Office found that the weight of the medical evidence which was represented by
Dr. Weng’s April 30, 2007 report established that appellant had no further disability and no
residuals related to her accepted elbow conditions. The Board finds that the medical evidence of
2

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

3

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007).

4

See Del K. Rykert, 40 ECAB 284 (1988).

5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

4

record establishes that appellant was no longer disabled. However, the Board finds that the
medical evidence is insufficient to establish that appellant no longer had residuals of her
employment-related condition as of November 6, 2007, which requires further medical
treatment.7 Therefore, the Office met its burden of proof to terminate appellant’s compensation
benefits effective November 6, 2007 but failed to meet its burden of proof to terminate her
medical benefits.
The medical evidence of record uniformly supports appellant’s ability to perform the
duties of her regular job. In his April 30, 2007 report, Dr. Weng reviewed appellant’s history of
injury and treatment. He related appellant’s complaints of constant pain with lifting and
tenderness along the musculature and diagnosed right lateral epicondylitis and posterior
interosseous neuropathy. Dr. Weng provided detailed examination findings, which were
essentially normal but for some diffuse tenderness on direct palpation on the extensor
musculature and some tenderness along the lateral epicondyle. Based on his review of the record
and examination of appellant, he opined that she was capable of working full time with
restrictions, which included pushing and lifting no more than 30 pounds and pulling no more
than 20 pounds.
Appellant’s treating physicians also opined that she was able to work full time in her
position as a letter carrier. On October 3, 2006 Dr. Campbell opined that appellant could return
to work without restrictions. On December 29, 2006 after reviewing the results of a December 6,
2006 functional capacity evaluation reflecting no objective data establishing that appellant was
incapable of performing her date-of-injury position, he again opined that she was capable of
performing her regular job without restrictions.
On April 10, 2007 Dr. Chou stated that appellant had persistent, diffuse elbow and
forearm discomfort following two separate elbow procedures related to treatment of lateral
epicondylitis and radial tunnel syndrome. However, he did not provide an opinion as to whether
appellant was disabled from employment. Therefore, the report is of limited probative value.
The Board finds that the weight of the medical evidence establishes that appellant’s
disability had ceased as of November 6, 2007. In fact, there is no probative medical evidence of
record which supports appellant’s disability as of that date. Therefore, the Board finds that the
Office properly terminated appellant’s compensation benefits.
The Board finds, on the other hand, that the evidence does not establish that appellant’s
accepted conditions had fully resolved by November 6, 2006. As noted above, the Office found
that the weight of the medical evidence was represented by Dr. Weng’s April 30, 2007 report.
However, Dr. Weng’s report is internally inconsistent and insufficient to establish that appellant
no longer had residuals of her accepted conditions. On the one hand, he stated that appellant’s
accepted right elbow conditions had resolved. On the other hand, Dr. Weng indicated that
appellant still had residuals of her accepted conditions. He stated that there were no objective
findings to support appellant’s subjective complaints; however, he recommended restrictions and
further treatment, which included medication, physical therapy and an arm brace. Dr. Weng was
instructed to obtain diagnostic testing, such as MRI scan and EMG, to determine whether
7

Supra note 6.

5

appellant had residuals of her accepted condition. But there is no evidence of record that he
prescribed any testing which might have clarified appellant’s condition. In fact, the most recent
report reviewed was a March 21, 2003 EMG scan report.8 Dr. Weng’s failure to obtain current
diagnostic evidence of appellant’s elbow condition reduces the probative value of his report.
The Board notes that the Office did not ask Dr. Weng to supplement his report, but rather merely
accepted his statement that there was no objective evidence supporting residuals.
The remaining medical evidence received by the Office prior to its November 6, 2007
decision is insufficient to meet the Office’s burden of proof. Rather, the evidence supports that
appellant had residuals of her accepted condition. Dr. Campbell consistently reported appellant’s
complaints of pain and swelling in the elbow region. On April 10, 2007 Dr. Chou reported
persistent elbow and forearm discomfort following appellant’s two approved surgical
procedures.
The Board finds that the Office improperly terminated medical benefits for the accepted
conditions. In order to terminate authorization for medical treatment, it must establish that
appellant no longer has residuals of an employment-related condition which requires further
medical treatment.9 For reasons stated above, the medical evidence of record is insufficient to
show that appellant no longer had residuals of her accepted conditions as of November 6, 2007,
but instead suggests that she required further medical treatment. The Office thus, improperly
terminated authorization for medical treatment for appellant’s accepted conditions.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss benefits,
effective November 6, 2007. The Board further finds that the Office improperly terminated
appellant’s medical benefits effective November 6, 2007.

8

The Board notes that the June 24, 2008 report of an MRI scan of the right elbow and forearm reflects
impressions of lateral epicondylitis or common extensor tendinitis, postoperative changes to the proximal radius,
normal ulnar nerve and normal right forearm. However, this report is not relevant to appellant’s condition on
November 6, 2007, the date the Office terminated her medical benefits.
9

Pamela K. Guesford, 53 ECAB 727 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed in part and reversed in
part.
Issued: September 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

